Mollison, Judge-
The appeals for reappraisement fisted in the schedule attached to and made a part hereof have been submitted for decision upon the following stipulation of counsel:
IT IS STIPULATED AND AGREED by and between the attorneys for the respective parties hereto, subject to the approval of the Court, that the items marked with the letter “A” and checked JFM (Examiner’s initials) by John F. Mitchell (Examiner’s name) embraced in the appeals to reappraisement enumer*689ated on the schedule attached hereto and made a part hereof are properly dutiable on the basis of the foreign market value as defined in Section 402 (e) of the Tariff Act of 1930, as set forth in red ink on the invoices in German Deutsch marks per dozen less 20 per centum less 3 per centum packed.
IT IS FURTHER STIPULATED AND AGREED that the foreign value equals the export value as defined in Section 402 (d) of the Tariff Act of 1930.



On the agreed facts I find tlie foreign value, as defined in-section 402 (c), as amended, of tlie Tariff Act of 1930, to be tlie proper basis for tbe determination of tbe value of tbe items marked “A” and initialed JFM by Examiner John F. Mitcbell on tbe invoices, and tbat sucb values are as set forth in tbe above stipulation.
Judgment will issue accordingly.